Order entered October 15, 2013




                                            In The
                                 Court of Appeals
                          Fifth District of Texas at Dallas
                                     No. 05-12-00636-CR

                        CEDRIC DERRELL MILLAGE, Appellant

                                               V.

                             THE STATE OF TEXAS, Appellee

                      On Appeal from the 296th Judicial District Court
                                   Collin County, Texas
                           Trial Court Cause No. 366-80247-07

                                          ORDER
       The Court GRANTS appellant’s October 11, 2013 motion to extend time to file his reply

brief. We ORDER the reply brief received on October 4, 2013 filed as of the date of this order.


                                                     /s/   DAVID EVANS
                                                           JUSTICE